Title: To James Madison from Thomas Jefferson, 3 April 1794
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Apr. 3. 1794.
Our post having ceased to ride ever since the inoculation began in Richmond till now, I received three days ago, & all together your friendly favors of Mar. 2. 9. 12. 14. and Colo. Monroe’s of Mar. 3. & 16. I have been particularly gratified by the receipt of the papers containing your’s & Smith’s discussion of your regulating propositions. These debates had not been seen here but in a very short & mutilated form. I am at no loss to ascribe Smith’s speech to it’s true father. Every tittle of it is Hamilton’s except the introduction. There is scarcely any thing there which I have not heard from him in our various private tho’ official discussions. The very turn of the arguments is the same, and others will see as well as myself that the style is Hamilton’s. The sophistry is too fine, too ingenious even to have been comprehended by Smith, much less devised by him. His reply shews he did not understand his first speech: as it’s general inferiority proves it’s legitimacy as evidently as it does the bastardy of the original. You know we had understood that Hamilton had prepared a Counter-report, & that some of his humble servants in the Senate were to move a reference to him in order to produce it. But I suppose they thought it would have a better effect if fired off in the H. of Representatives. I find the Report however so fully justified that the anxieties with which I left it are perfectly quieted. In this quarter all espouse your propositions with ardour, & without a dissenting voice. The rumor of a declaration of war has given an opportunity of seeing that the people here, tho’ attentive to the loss of value of their produce, in such an event, yet find in it a gratification of some other passions, & particularly of their antient hatred to Gr. Britain. Still I hope it will not come to that: but that the propositions will be carried, and justice be done ourselves in a peaceable way. As to the guarantee of the French islands, whatever doubts may be entertained of the moment at which we ought to interpose yet I have no doubt but that we ought to interpose at a proper time and declare both to England & France that these islands are to rest with France, and that we will make common cause with the latter for that object. As to the naval armament, the land armament, & the Marine fortifications which are in question with you, I have no doubt they will all be carried. Not that the Monocrats & Papermen in Congress want war; but they want armies & debts: and tho’ we may hope that the sound part of Congress is now so augmented as to ensure a majority in cases of general interest merely, yet I have always observed that in questions of expence, where members may hope either for offices or jobs for themselves or their friends, some few will be debauched, & that is sufficient to turn the decision where a majority is at most but small. I have never seen a Philadelphia paper since I left it, till those you inclosed me; and I feel myself so thoroughly weened from the interest I took in the proceedings there, while there, that I have never had a wish to see one, and believe that I never shall take another newspaper of any sort. I find my mind totally absorbed in my rural occupations. We are suffering much for want of rain. Tho’ now at the 3d. of April, you cannot distinguish the wheat feilds of the neighborhood yet from hence. Fruit is hitherto safe. We have at this time some prospect of rain. Asparagus is just come to table. The Lilac in blossom, & the first Whip-poor-will heard last night. No Martin’s yet. I have some hopes Short has sent Cortez’s letters for me by Blake. Pray ask E. R. if he has. My best affections to Colo. & mrs. Monroe. The correspondence with Hammond has never yet come into this quarter. Accept sincere assurances of affection.
Th: Jefferson
